Title: To Thomas Jefferson from Bernard Smith, 12 December 1805
From: Smith, Bernard
To: Jefferson, Thomas


                  
                     Sir.
                     City of Washington Decr. 12th: 1805.
                  
                  I, some time since, expressed a wish to Mr. Burwell, your late Secretary, to be employed in some inferior diplomatic capacity, and took the liberty of requesting that he would be pleased to intimate the same to you. I at the same time informed him that I was well known to several of the New Jersey Members of Congress, who would, if required, furnish me with testimonials of the character which I sustained in my Native State: and I have now the honor to forward, for your perusal, the enclosed certificate which I yesterday obtained from the New Jersey Senators.
                  I have heard it suggested that the Consulates, at at Tunis, & Tripoli, are still vacant; if so, may I be permitted to hope that you will have the goodness to take my former application into consideration? Should I be honored with an appointment of this kind, the summit of my ambition would be, by a faithful and diligent discharge of the duties assigned me, to merit your approbation.
                  Having resided for more than a year in different parts of Europe, and acquired some knowledge of the French and German languages. Having also been employed for nearly two years in the Office of the Department of State, and thereby had an opportunity of gaining some useful information, I flatter myself that the application which I have taken the liberty to make will not be considered altogether presumptuous, but will be viewed by you with that candor & indulgence, which characterizes the Chief Magistrate of our Republic.
                  I have the honor to be with the highest respect & consideration, Sir, Your most obedt., and very Humble Servant
                  
                     B: Smith 
                     
                     of the Dept. of State.
                  
               